The charge of the court nowhere appears in the record, and therefore this court cannot pass upon the several written charges requested by the defendant other than the general charge, which will be referred to hereafter. William v. State,16 Ala. App. 325, 77 So. 919; Biles v. State, 16 Ala. App. 404,78 So. 320.
The predicate laid to the witness Vera Glenn for the purpose of impeaching her testimony was not sufficient, and hence the objection of the state to the testimony of the witness Gullege as to what she told him was properly sustained.
The evidence in this case shows without dispute that the defendant and Vera Glenn had been going together from the time they were mere children, and that during that time, and when she was a child and he her boy sweetheart, under a promise of marriage, she yielded to his embraces and gave to him that most priceless of all things, a maiden's virtue. From that point there is a divergence of the testimony; she testifying that when the engagement was broken off the intercourse ceased; he that it continued without interruption until he went to the army, and that when he returned home from France he again took up the illicit intercourse, without promise of marriage, and continued it as long as he desired; she testifying that she only resumed the relationship again upon a new promise of marriage, and that when they had first ceased to be engaged she did not yield to him, and never had intercourse with defendant except at times when she was engaged to him and relying on his promises. There is evidence tending to corroborate the girl's testimony and an entire absence of any evidence tending to prove that she was ever untrue to the defendant in word, act, or deed, and, while the profert of their child along may have satisfied the jury of the truth of a material part of her statement (Tarver v. State, 17 Ala. App. 424, 85 So. 855), there was ample evidence of corroboration of her other statements to meet the requirements of the statutes.
And while the evidence shows, and defendant admits, that he once before seduced this girl by a promise of marriage, that fact cannot avail the defendant in this prosecution if she was chaste at the time of the act fixed by the prosecution. Herbert v. State, 16 Ala. App. 213, 77 So. 83; Suther v. State,118 Ala. 88, 24 So. 43. This was a question for the jury under all the evidence, and the court properly refused to give at the request of the defendant the general charge in his behalf.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 321